Citation Nr: 1546474	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-01 887	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for thoracic strain syndrome with degenerative joint disease (DJD) and herniated disc at L4-5, status post microdiscectomies, herniated nucleus pulposus L4-5 and L5-S1, lumbar degenerative joint disease and intervertebral disc syndrome (IVDS), currently rated as 40 percent disabling.

2.  Entitlement to an increased ratings for cervical spine disability, rated as 20 percent disabling as cervical strain syndrome with DJD prior to June 23, 2014, and as 30 percent disabling, as cervical IVDS, since.

3.  Entitlement to an initial disability rating in excess of 20 percent for sciatic and left peroneal and tibial nerve involvement, left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for sciatic and left peroneal and tibial nerve involvement, right lower extremity.

5.  Entitlement to an increased rating for migraines, currently rated as 30 percent disabling.  

6.  Entitlement to an effective date earlier than September 22, 2009 for the award of service connection for sciatic and left peroneal and tibial nerve involvement of the bilateral lower extremities. 

7.  Entitlement to service connection for vitiligo.

8.  Entitlement to service connection for tinnitus.

9.  Propriety of discontinuing 10 percent disability rating for thoracic strain syndrome.

10.  Entitlement to service connection for tingling of both hands and arms.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010, August 2010, and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the January 2010 decision, the RO, in relevant part, applied new rating criteria for the combined effects of thoracic strain syndrome and lumbar spine DJD and assigned a 40 percent disability rating for the combined disabilities, thereby discontinuing a 10 percent disability rating for thoracic strain syndrome, effective September 22, 2009; continued a 20 percent rating for the service-connected cervical spine disability; and granted separate 20 and 10 percent disability ratings for sciatic and left peroneal and tibial nerve involvement of the left and right lower extremity, respectively, effective September 22, 2009.

In the August 2010 decision, the RO, in relevant part, increased the disability rating for migraine headaches to 30 percent, effective January 25, 2010, and denied entitlement to service connection for vitiligo and tingling of both hands and arms.

In the February 2011 decision, the RO, in relevant part, denied entitlement to service connection for tinnitus.

The claim of entitlement to service connection for tingling of both hands and arms was previously appealed by the Veteran; however service connection for radial nerve involvement of the bilateral upper extremities was granted in a January 2015 rating decision, effective June 23, 2014.  Review of the record does not reflect that the Veteran was provided with notice of his appellate rights, including with respect to the assigned effective date, upon issuance of the January 2015 rating decision.  Cf. 38 C.F.R. § 3.103 (2015). This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

Additionally, the issues of entitlement to service connection for shoulder disabilities and disabilities manifested by fatigue, disorientation, itching, hand tremors, and bleeding were raised by a February 2012 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they too are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014); cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that all claims and notices of disagreement be filed on standard forms). 

The issues of entitlement to service connection for tinnitus and entitlement to higher disability ratings for the thoracic/lumbar spine disability, cervical spine disability, sciatic and left peroneal and tibial nerve involvement of the bilateral lower extremities; and to referral for an extraschedular rating for migraines are addressed in REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for radial nerve involvement of the bilateral upper extremities (claimed as tingling of the hands and arms) was granted in a January 2015 rating decision.

2.  The Veteran has experienced very frequent and prolonged migraine attacks that have been completely prostrating and productive of severe economic inadaptability throughout the entire appellate period.  

3.  The Veteran's current vitiligo began during active service.

4.  The Veteran's sciatic and left peroneal and tibial nerve involvement of the bilateral lower extremities was present before September 22, 2008, one year prior to his September 22, 2009, claim for higher disability ratings for the service-connected thoracic and lumbar spine disabilities.  

5.  Discontinuance of the 10 percent disability rating for thoracic strain syndrome resulted in a de facto reduction of the Veteran's disability rating due to readjustment in the rating schedule.


CONCLUSIONS OF LAW

1.  The Veteran's appeal concerning entitlement to service connection for tingling of the hands and arms is dismissed as service connection for this condition was already granted and there remains no justiciable case or controversy before the Board at this time.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for a 50 percent rating for migraine headaches are met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2015).

3.  The criteria for entitlement to service connection for vitiligo have been met.  U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for an effective date earlier than September 22, 2009, for the award of service connection for sciatic and left peroneal and tibial nerve involvement of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2015).

5.  Discontinuance of the Veteran's 10 percent disability rating for thoracic strain syndrome was improper.  38 U.S.C.A. § 1155 (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Service Connection Claim

The Veteran perfected an appeal of the issues of entitlement to service connection for tingling of both hands and arms, as was denied in an August 2010 rating decision.  In a January 2015 rating decision, the AOJ granted service connection for radial nerve involvement of the bilateral upper extremities (claimed as tingling hands and arms), and assigned 20 percent disability ratings for each of the upper extremities, effective June 23, 2014.  

Service connection for the Veteran's claimed tingling of the bilateral hands and arms was, therefore, established in the January 2015 rating decision.  As such, the benefits sought on appeal were granted in full.  Therefore, this issue is dismissed as there remains no case or controversy regarding this issue.  38 U.S.C.A. § 7105; see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  



II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim, medical or lay evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received the required VCAA notice in a March 2010 letter.

With respect to the claim for an earlier effective date for sciatic and left peroneal and tibial nerve involvement of the bilateral lower extremities, those claims were granted as part of an award of an increased rating; and therefore, the service connection claim was substantiated and additional VCAA notice is not required.  Any defect in the notice is not prejudicial.  Any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements, such as an effective date, are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA and private treatment records have been obtained and the Veteran has been afforded an adequate VA examination that included all findings needed to evaluate his service-connected migraines headaches.  He has additionally provided statements regarding the severity of the disability.  Based on the evidence the Board is granting the Veteran the highest schedular rating for headaches.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his increased rating and earlier effective date claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran clearly has current vitiligo.  In a November 2009 VA examination report, the examiner described vitiligo on the Veteran's perioral area, hands, genitalia, and anal canal.  

The Veteran's service treatment records (STRs) do not describe any vitiligo present during service.  The Veteran's wife, however, provided a credible statement in April 2010 noting that she first met him in November 1998, during his active service; and that he had vitiligo of the groin and buttocks that has continued, and since spread to his hand, face, arms, neck, and feet.  The Veteran also credibly described the spreading of his vitiligo in a January 2014 statement. 

The Veteran and his wife are competent to observe vitiligo and to comment on the onset and continuation of the condition since service.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  Based on the competent and credible evidence, the Board finds that there is sufficient nexus establishing that vitiligo described by the Veteran and his wife, that was present during service, is the same disability as reported by the VA examiner in the November 2009 report.  

Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection for vitiligo is granted.

IV.  Increased Rating 

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Diagnostic Code 8100 of the Schedule for Rating Disabilities applies specifically to migraines.  This Diagnostic Code provides for a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," and the United States Court of Appeals for Veterans Claims (Court) has not undertaken to define "prostrating."  Cf. Fenderson, supra.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, however, "prostration" is defined as "utter physical exhaustion or helplessness."  

The rating criteria also do not define "severe economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires a claimant to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

The record indicates that the Veteran has suffered from severe headaches during the appeal period.  During an April 2010 VA examination, he reported that he had persistent headaches, associated with nausea, averaging from five to seven times per month and lasting from three to six hours.  He reported that he could not do any functional activities when he had such headaches and that he would become depressed and anxious.  He reported that the headaches would become worse with light or stress, and that he was unable to sleep while headaches were present.

In a statement received in June 2011, a friend and colleague of the Veteran, R. H., noted that the Veteran had complained to him several times regarding migraines.  

In a prior February 2011 statement, he noted that he was concerned about the increasing frequency and severity of his headaches.  In a February 2012 statement, the Veteran noted that he had headaches/migraine episodes both morning and night.  

The evidence supports a finding that the Veteran has had multiple completely prostrating migraine attacks per month, productive of severe economic inadaptability, as evinced by his and his colleague's statements and VA examination findings.  Accordingly, a 50 percent disability rating is warranted for the migraine headache disability for the entire appellate period.  

Given the need to fully evaluate the Veteran's remanded increased rating claims and the effective date and assigned rating for his now service-connected vitiligo, it would be premature to decide whether extraschedular consideration is warranted at this time.  

V.  Earlier Effective Date

Pursuant to his September 2009 claim for an increased rating for his service-connected spine disabilities, the Veteran was granted separate 20 percent and 10 percent disability ratings for sciatic and left peroneal and tibial nerve involvement, of the left and right lower extremities, respectively, effective September 22, 2009, the date of the increased rating claim.  

In the case of a claim for increase in the rating for a service-connected disability, the Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: 

(i) If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable"; 

(ii) If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim; and 

(iii) If the increase occurred after the date of the claim, the effective date is the date of increase. 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) reaffirmed that "the plain language of [section] 5110(b)(2)...only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability). 

As early as December 1997 private physical therapy evaluation, he was noted to have gradual progression of back and leg pain.  He was noted to have pinching sensations in his left leg and right leg pain and discomfort, resulting in him dragging his right leg.  A February 2001 chiropractic treatment report noted that he had low back pain with associated paresthesia into his lower leg and foot.  He was also noted to have occasional radiculopathy into his right leg and foot.  Additionally, right and left leg radiculopathy was addressed in a February 2001 VA examination report.

The RO granted service connection for the Veteran's low back disabilities in a June 2001 rating decision.  The Veteran did not submit a notice of disagreement or relevant evidence within a year of the notice of that decision.  It, therefore, became final.  38 U.S.C.A. § 715(c) West 2014); 38 C.F.R. § 3.156(b) (2015).  At the time, the rating criteria did not provide for separate ratings for the neurologic manifestations of low back disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (providing ratings for rating intervertebral disc disease).

No relevant evidence was received following the June 2001 decision until the Veteran filed a claim for an increased rating on September 22, 2009.  The evidence just described indicates that there was left and right sciatic and left peroneal and tibial nerve involvement more than one year prior to his increased rating claim.  

Based on this evidence, it was factually ascertainable that the Veteran had a radiculopathy condition associated with his service-connected low back disability more than one year prior to the date of his increased rating claim.  As noted above, if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  

For these reasons, a preponderance of the evidence is against the Veteran's claim for an effective earlier than August 22, 2009 for the award of separate disability ratings for sciatic and left peroneal and tibial nerve involvement of the bilateral lower extremities. 




VI.  Propriety of Discontinuing Disability Rating

In the January 2010 rating decision, the AOJ noted that the rating criteria for rating disabilities of the spine changed in September 2003, and determined that although the Veteran was previously assigned a 40 percent disability rating for lumbar spine disability and a 10 percent disability rating for thoracic spine disability under the prior rating criteria, he was now entitled to only a 40 percent disability rating for the combined effects of lumbar and thoracic spine disability under the newer criteria.  

The provisions of 38 U.S.C.A. § 1155 note that from time to time, the Secretary would need to readjust the rating schedule in accordance with experience.  The statute provides, however, that in no event shall a readjustment in the rating schedule cause a veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the disability is shown to have occurred.

In the instant case, the AOJ's discontinuance of the Veteran's 10 percent disability rating for the thoracic strain syndrome, previously combined with a 40 percent disability rating for lumbar spine disability, in favor of a single 40 percent disability rating based on the combined effects of lumbar and thoracic spine disability, resulted in a de facto reduction of the Veteran's disability rating.  Moreover, the reduction was not based on an improvement in the service-connected disabilities.   Accordingly, the reduction violates the provisions of 38 U.S.C.A. § 1155.

The AOJ's discontinuance of the Veteran's 10 percent disability rating for thoracic strain syndrome was improper; therefore, the10 percent rating should be restored.







						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for vitiligo is granted.

Entitlement to a 50 percent disability rating for migraines is granted.

Entitlement to an effective date earlier than September 22, 2009, for the award of separate disability ratings for sciatic and left peroneal and tibial nerve involvement of the bilateral lower extremities is denied.

The discontinuance of the 10 percent disability rating for thoracic strain syndrome was not proper; the 10 percent rating is restored.


REMAND

The Veteran had private neurosurgical consultations with B. Abshire, M.D., with respect to his low back disability and associated lower extremity radiculopathy from August through at least November 2009.  The last report, dated on November 4, 2009, showed that he was to receive X-rays and was then to follow-up two weeks later, with possible consideration for a CT scan depending on x-ray results.  While a subsequent November 2009 x-ray report is of record; there is no record of a follow-up consultation.  

Further, the record shows that the Veteran's private primary care physician, Bach Nguyen, M.D., ordered X-rays of the cervical and lumbar spines in April 2010; however no X-ray reports dated since April 2010 are of record.  Additionally, although the record indicates that the Veteran had somewhat regular consultations with Dr. Nguyen, and the Veteran reported having a consultation in April 2011, there are no additional records of spine treatment prior to a May 2011 follow-up consultation following an MRI.  Missing private records must be requested.  See 38 C.F.R. § 3.159(c) (2015).  

In June 2011 the RO received the Veteran's notice of disagreement with the February 2011 rating decision that denied entitlement to service connection for tinnitus.  The Board is required to remand this issue so that a statement of the case may be prepared.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain the Veteran's outstanding private treatment records from Dr. Abshire dated from November 2009, to specifically include any CT scan reports.  Also obtain outstanding treatment records from Dr. Nguyen, to include any x-ray reports after April 2010, and a treatment report from a consultation in April 2011.  Finally, obtain any additional treatment records from other identified providers that have treated the Veteran's disabilities of the spine with associated radiculopathy.

2.  Issue a statement of the case with respect to the issue of entitlement to service connection for tinnitus.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


